In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 16‐3579 
UNITED STATES OF AMERICA, 
                                                    Plaintiff‐Appellee, 

                                  v. 

MICHAEL FETERICK, 
                                                Defendant‐Appellant. 
                     ____________________ 

         Appeal from the United States District Court for the 
           Northern District of Illinois, Western Division. 
          No. 3:15‐cr‐50010‐1 — Frederick J. Kapala, Judge. 
                     ____________________ 

     ARGUED JULY 7, 2017 — DECIDED SEPTEMBER 29, 2017 
                  ____________________ 

   Before WOOD, Chief Judge, and BAUER and FLAUM, Circuit 
Judges. 
   PER  CURIAM.  Michael  Feterick  pleaded  guilty  to  two 
counts  of  bank  robbery,  18  U.S.C.  § 2113(a),  and  was  sen‐
tenced to a total of 49 months’ imprisonment and 3 years’ su‐
pervised release. The conditions of supervised release include 
one requiring that Feterick “participate, at the direction of a 
probation  officer,  in a substance abuse treatment program.” 
On  appeal  Feterick  argues  that  this  condition  was  imposed 
2                                                         No. 16‐3579 

based  on  inaccurate  information  and  wasn’t  adequately  ex‐
plained. He also contends that the condition, as written, gives 
too much discretion to the probation officer.  
                        I.  BACKGROUND 
    In  2015,  Feterick  robbed  two  banks  within  three  weeks, 
each time using a note saying, “Money, no dye packs.” Within 
hours of the second robbery, police found and arrested him in 
a hotel room he was sharing with his girlfriend. In the room 
was marijuana and drug paraphernalia belonging to the girl‐
friend. 
    Feterick, who is 47, was charged with both bank robberies. 
After  pleading  guilty  he  told  a  probation  officer  about  his 
struggles  with  mental  illness  and  drug  use.  In  his  twenties, 
Feterick said, he had used cocaine recreationally fewer than 
two dozen times. But he also had used marijuana well into his 
thirties  and,  after  quitting  for  a  decade,  started  up  again  in 
late 2014 following the death of his mother. From then on he 
smoked marijuana daily until  February 2015,  the month be‐
fore the first bank robbery. Feterick also told the probation of‐
ficer that in 2013 he sometimes got “a little buzz” by doubling 
the  dose  of  Percocet  a  physician  had  prescribed  after  a  dog 
bite. He told the probation officer, though, that he didn’t see a 
need for drug treatment.  
    The probation officer proposed overlapping conditions of 
supervised  release  requiring  that  Feterick,  first,  submit  to 
drug testing up to 104 times annually and, second, “partici‐
pate,  at  the  direction  of  a  probation  officer,  in  a  substance 
abuse treatment program, which may include urine testing up 
to  a  maximum  of  104  tests  per  year.”  Feterick’s  lawyer  op‐
posed both conditions as unnecessary. The testing condition, 
No. 16‐3579                                                        3

counsel said, is not justified by Feterick’s prior drug use and 
will “trap” him into a violation by forcing him to choose be‐
tween working or showing up for drug tests. In challenging 
the treatment condition, counsel principally argued that the 
evidence of ongoing drug use is minimal and the evidence of 
abuse, nonexistent. The government countered that both pro‐
posed conditions are necessary because of Feterick’s past drug 
use and will “promote deterrence” while also protecting the 
public. 
   The  district  court  rejected  Feterick’s  objections.  Starting 
with the testing condition, the court concluded: 
       He’s  not  a  raging  heroin  addict.  That  I  can 
       see …   .  But  he’s  abused  prescription  drugs  in 
       the  past.  I  know  that  he  kept  his  girlfriend’s 
       drugs and paraphernalia in his hotel room. He’s 
       used marijuana occasionally from 1997 to 2004, 
       and after his mother’s death heʹs recreationally 
       used cocaine. This kind of history is enough for 
       me to require him to undergo testing.  
The  court  added  that  testing  will  detect  unlawful  drug  use 
and  help  Feterick  “stay  out  of  prison.”  And  responding  to 
Feterick’s challenge to the drug‐treatment condition, the dis‐
trict court answered, “As I said, there’s enough in his history 
to think this is warranted.” 
                       II.  DISCUSSION 
   Feterick argues that the district court committed two pro‐
cedural errors when imposing the drug‐treatment condition. 
That  condition,  he  adds,  is  substantively  flawed  because  of 
the degree of discretion given to the probation officer. 
4                                                        No. 16‐3579 

    Feterick’s first assertion of procedural error can be rejected 
easily.  In  his  view,  the  district  court  did  not  adequately  ex‐
plain the possible need for drug treatment because the court, 
rather than addressing that question independently, “simply 
incorporated”  its  rationale  for  imposing  the  distinct  testing 
condition.  But  as  the  government  correctly  responds,  the 
court  was  free  to  refer  back  to  its  explanation  for  requiring 
drug testing (which Feterick does not challenge). And that ex‐
planation makes evident the court’s belief that treatment may 
become  necessary  because  of  Feterick’s  history  of  drug  use, 
see 18 U.S.C. §  3553(a)(1), and to assure his post‐incarceration 
rehabilitation, see id. § 3553(a)(2)(D).  
    Feterick’s second assertion of procedural error is more sig‐
nificant. He argues that the district court based the drug‐treat‐
ment condition on an erroneous finding that he had used co‐
caine in the months before the robberies. The judge said, “He’s 
used marijuana occasionally from 1997 to 2004, and after his 
mother’s death heʹs recreationally used cocaine.” That’s incor‐
rect; what the evidence shows is that Feterick used marijuana, 
not  cocaine,  after  his  mother’s  death,  and  he  posits  that  the 
district court likely confused his “more recent marijuana use 
with cocaine abuse.” This mistake matters, Feterick insists, be‐
cause marijuana use—compared to cocaine—is more preva‐
lent and punished less harshly.  
    The government refuses to concede that the district court 
made  a  mistake.  Instead,  the  government  asserts  that  the 
“fairest  reading”  of  the  cocaine  comment  is  that  the  judge 
“identified”  when  Feterick  had  used  marijuana  and  under‐
stood from  the  probation officer’s account  of his  prior drug 
use that Feterick did not use cocaine recently. The government 
No. 16‐3579                                                           5

also points out that our review is for plain error because de‐
fense counsel never objected to the court’s statement about re‐
cent cocaine use. 
    We agree with Feterick that the judge misstated his history 
of cocaine use and relied on that misunderstanding to justify 
the  drug‐treatment  condition.  Despite  information  in  the 
presentence  report  about  Feterick’s  history  with  drugs,  the 
judge’s only mention of cocaine was in his misstatement about 
the  timing  of  Feterick’s  cocaine  use.  Even  if  drug  treatment 
might be warranted by Feterick’s history of marijuana use and 
his short‐term abuse of Percocet, we aren’t confident that the 
judge would have imposed the treatment condition if aware 
that Feterick’s cocaine use was quite remote in time (20 years 
before the bank robberies). 
    This procedural error compels us to vacate the drug‐treat‐
ment condition. Feterick would prefer that we stop there and 
simply  excise  this  condition  from  the  judgment  without  di‐
recting further proceedings, but that is not an option in this 
case. Sentencing errors, if not harmless, are remedied by re‐
turning the case to the district judge for reconsideration un‐
tainted by the error. See United States v. Poulin, 809 F.3d 924, 
931 (7th Cir. 2016); United States v. Kappes, 782 F.3d 828, 86667 
(7th Cir. 2015). The question, then, is whether we should order 
a full resentencing or simply allow the judge to reassess the 
need for the drug‐treatment condition. 
    We conclude that the latter option is enough in this case. 
A remand for full resentencing is necessary if the sentencing 
court’s  error  possibly  affected  other  components  of  the  de‐
fendant’s  sentence,  in  particular  the  prison  term. 
See United States  v.  Dickson,  849  F.3d  686,  691  (7th Cir.  2017); 
United States v. Anglin, 846 F.3d 954, 967 (7th Cir.), petition for 
6                                                         No. 16‐3579 

cert.  filed  (May  31,  2017)  (No. 16‐9411).  Feterick  challenges 
only  the  drug‐treatment  condition,  and  the  judge  misspoke 
only when explaining his choice to impose that condition (and 
one other that Feterick does not challenge). Nothing in the rec‐
ord suggests that the length of Feterick’s prison term (or any 
other aspect of his sentence) was affected by the judge’s mis‐
understanding  concerning  the  recency  of  Feterick’s  cocaine 
use.  Thus  a  resentencing  limited  to  reconsideration  of  the 
drug‐treatment condition will suffice. 
    Because on resentencing the district judge could conclude 
that  drug  treatment will  not be necessary after all, we need 
not  consider  Feterick’s  additional  contention  that  the  drug‐
treatment  condition  as  written  gives  too  much  discretion  to 
the  probation  officer.  On  remand,  Feterick  can  address  that 
question to the district court in the first instance. 
                          III.  CONCLUSION 
    We VACATE the condition of supervised release allowing 
for drug treatment and REMAND for resentencing limited to 
reconsideration of that single condition free of any misappre‐
hension  about  Feterick’s  prior  drug  use.  No  other  aspect  of 
Feterick’s  sentence  will  be  affected.  In  all  other  respects  the 
judgment is AFFIRMED.